—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 13, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
The undercover’s uncontroverted testimony established that the officer readily identified defendant three days after defendant had sold heroin to the officer. The jury’s determination that the undercover’s identification testimony was credible should be accorded great weight and any minor inconsistencies in the testimony were for the jury to reconcile (see, People v Cox, 161 AD2d 724, 725, lv denied 76 NY2d 786). Defendant was not unfairly prejudiced by the admission of background evidence concerning the procedures used in street level purchases of narcotics, since the evidence helped to provide the jury with an understanding of the officers’ behavior (see, People v Almodovar, 178 AD2d 133, lv denied 79 NY2d 943). The information described undercover buys in general and did not link defendant with the drug trade in general. The evidence regarding the identification training received by under-covers was particularly probative in this case, where the defense argued that defendant was the victim of mistaken identification (see, supra). Concur — Sullivan, J. P., Kupferman, Asch and Kassal, JJ.